Citation Nr: 1115271	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-48 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected Bell's palsy.

2.  Entitlement to an evaluation in excess of 20 percent for Bell's palsy.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to January 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 20 percent evaluation for Bell's palsy.

In the June 2009 rating decision, the RO also reopened the claim of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected Bell's palsy, but denied the claim on the merits.  The Board, however, must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claims of service connection.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened; and there is no prejudice to the appellant's ability to present the case when the Board addresses the issue of whether the claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board has therefore listed the issue on the title page accordingly.   

The issues of entitlement to service connection for tinnitus, headaches, psychiatric disorder, and sinus disorder, each to include as secondary to service-connected Bell's palsy, appears to have been raised in a January 2010 personal statement by the Veteran, but those claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected Bell's palsy, and an evaluation in excess of 20 percent for Bell's palsy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The issue of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected Bell's palsy, was denied in a January 2003 rating decision.

3.  The evidence received since the January 2003 rating decision is new and material evidence.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected Bell's palsy, is final.  38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since the January 2003 rating decision and the claim of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected Bell's palsy, is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2010); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the favorable decision to reopen the claim for bilateral hearing loss, as discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision

The Veteran seeks to reopen his service connection claim for bilateral hearing loss, to include as secondary to service-connected Bell's palsy.  In a January 2003 rating decision, the Veteran was denied service connection for this claim as there was no evidence showing a link between his current hearing loss disability to his service-connected Bell's palsy or to military service.  This decision was not appealed and thus subsequently became final.  38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence received since the January 2003 rating decision includes personal statements from the Veteran and his buddy dated on January 2009 and from his representative dated on July 2009, private treatment records dated from June 2007 to October 2008, to include an October 2008 private treatment statement, VA outpatient treatment records dated from April 2003 to December 2008 and January 2009, a May 2009 VA examination report, and internet printouts regarding hearing loss and military service.  

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's service connection claim for bilateral hearing loss, to include as secondary to service-connected Bell's palsy.  Specifically, Dr. F.S. opined, in an October 2008 private treatment statement, that the Veteran's severe to profound sensorineural hearing loss is secondary to noise exposure.  As a result, the Board finds this newly submitted evidence to be both new and material as it was not previously submitted at the time of the January 2003 rating decision and potentially relates the Veteran's bilateral hearing loss disability to military service, which bears directly and substantially upon the specific matter under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.  

For the reasons stated above, the Board finds that the newly submitted evidence, specifically the October 2008 private treatment statement, to be both new and material.  Having submitted new and material evidence, the Veteran's service connection claim for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2010).  The adjudication of the underlying claim on the merits is being deferred, pending completion of the development requested below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected Bell's palsy, is reopened; and to that extent only, the appeal is granted.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the issues of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected Bell's palsy, and an evaluation in excess of 20 percent for Bell's palsy.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran claims that his service-connected Bell's palsy is worse than the current 20 percent evaluation contemplates and contends that a higher evaluation is warranted.  

In May 2009, the Veteran underwent a VA cranial nerves examination.  The Veteran reported that for the past two months he has noticed increased tearing on the left side of his eye.  He also complained of headaches occurring two to three times per week, which he treats with Tylenol.  The Veteran denied any numbness or weakness on the left side of his face, loss of taste sensation on his tongue, and relapse of his facial paralysis.  Upon review of the Veteran's claims file and examination of the Veteran's facial nerves and external ear, the VA examiner noted no abnormalities and found that the Veteran's Bell's palsy was presently stable with no residuals.  

In a July 2009 notice of disagreement (NOD), the Veteran reported, in pertinent part, that his left eye still gives him problems from the service-connected Bell's palsy, evidenced by excessive watering and pressure behind the eye.  The Veteran's representative also reported in a July 2009 personal statement that the Veteran continues to experience complications due to his service-connected Bell's palsy. 

Review of the record indicates that the Veteran's last VA examination for his service-connected Bell's palsy was in May 2009.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his service-connected cranial nerve disability, and recent statements from the Veteran and his representative suggest that his service-connected Bell's palsy has worsened.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Furthermore, in July 2009, the Veteran's representative reported that the Veteran receives ongoing medical care from previously identified medical providers, which the Board notes as including the Dallas VA Medical Center (VAMC).  The Veteran also submitted an August 2010 authorization and consent to release, via a VA Form 21-4142, for VA outpatient treatment records from the Waco VAMC regarding all ongoing medical treatment from June 2010 to the present.  As those records may include evidence relevant to the issue of entitlement to service connection for bilateral hearing loss, adjudication of that claim on the merits must be deferred until the attempt to obtain additional records is made.  

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1) (2010).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession, and these records must be considered in deciding the Veteran's claim.  Therefore, as VA has notice of the existence of VA records from the Dallas VAMC and Waco VAMC, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Most recently, the Veteran submitted a January 2010 personal statement in support of his claim for an increased evaluation for Bell's palsy without a waiver, which was received by the Board in February 2010.  The Veteran reported, in pertinent part, sharp pain behind his left eye and that he still suffers from the left side of his face being pulled down, which included his left eye and drooping mouth.  This evidence is referred for initial review.  See 38 C.F.R. § 20.1304 (2010).

Moreover, the Board finds that there is an outstanding Decision Review Officer (DRO) hearing request pertaining to the claims on appeal.  Notably, in a July 2009 NOD, the Veteran requested a DRO hearing.  The Veteran has not received any notice with regard to this request nor is there evidence of record that the Veteran has withdrawn his request.  Thus, the RO should seek clarification as to whether the Veteran still desires a DRO hearing and if so, he should be scheduled at the next available opportunity.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's hearing loss disability and service-connected Bell's palsy from the Dallas VAMC from December 2008 to the present and from the Waco VAMC from June 2010 to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected Bell's palsy.  The claims file must be made available to the VA examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished.  The VA examiner should identify the extent and overall impairment of the Veteran's service-connected cranial nerve disability in terms consistent with the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8207 (moderate incomplete paralysis, severe incomplete paralysis, or complete paralysis).  The VA examiner should also identify and comment on each sign or symptom caused by the Veteran's service-connected Bell's palsy.  The opinion should reflect that a review of the claims file has been accomplished.  

3.  Contact the Veteran and seek clarification as to whether he still desires a DRO hearing to be held.  If so, he should be scheduled at the next available opportunity.  

4.  Thereafter, the RO should adjudicate the issue of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected Bell's palsy, based on the merits and readjudicate the issue of an evaluation in excess of 20 percent for Bell's palsy.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).






Department of Veterans Affairs


